       Case 1:18-cv-01086-KG-JHR Document 45 Filed 11/05/19 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO


SUNITA MOONKA,

               Plaintiff,

v.                                                           No. 1:18-cv-01086-KG-JHR

NATIONAL TECHNOLOGY AND ENGINEERING
SOLUTIONS OF SANDIA, LLC,

               Defendant.

                    STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the parties

hereby stipulate to the dismissal of the above-referenced action in its entirety and with prejudice.

The parties shall bear their own fees and costs.



                                          JONES, SNEAD, WERTHEIM
                                            & CLIFFORD, P.A.


                                          By /s/Samuel C. Wolf
                                             Samuel C. Wolf
                                             Post Office Box 2228
                                             Santa Fe, New Mexico 87504-2228
                                             Telephone: 505-982-0011
                                             sam@thejonesfirm.com
                                             Attorneys for Plaintiff


                                          RODEY, DICKASON, SLOAN, AKIN
                                           & ROBB, P.A.


                                          By /s/approved by email on 10/21/19
                                             Jeffrey L. Lowry
                                             Post Office Box 1888
                                             Albuquerque, New Mexico 87103
                                             Telephone: (505) 765-5900
                                             Facsimile: (505) 768-7395
                                             jlowry@rodey.com
       Case 1:18-cv-01086-KG-JHR Document 45 Filed 11/05/19 Page 2 of 2



                                          - AND -

                                             Cindy Lovato-Farmer
                                             National Technology & Engineering Solutions of
                                             Sandia, LLC d/b/a Sandia National Laboratories
                                             1515 Eubank SE
                                             Mail Stop 0141
                                             Albuquerque, NM 87123-0141
                                             Tel: (505) 284-5284; Fax: (505) 844-2363
                                             cinlova@sandia.gov
                                             Attorneys for Defendant




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 5th day of November, 2019, I filed the foregoing pleading

electronically through the CM/ECF system, which caused all parties or counsel to be served by

electronic means, as more fully reflected on the Notice of Electronic Filing.


                                             /s/ Samuel C. Wolf
                                             SAMUEL C. WOLF




                                               -2-
